Title: To James Madison from John Chew Jr., 15 December 1805
From: Chew, John Jr.
To: Madison, James


          ¶ From John Chew Jr. Letter not found. 15 December 1805. Described in Daniel Brent to Chew, 23 Dec. 1805, as enclosing documents relating to James G. Garland, alias James Green, an impressed seaman. Brent said he had been directed to inform Chew that authenticated copies would be sent to William Lyman in London with instructions to use them to obtain Garland’s discharge. Brent added that the documents might not apply in the case since “the Report upon which the notice in the Gazettes” to which Chew alluded stated only that “a person of that name, who was possessed of a Custom House protection, was, on the 29th Novr 1803, on Board the British Ship of War Hero” but did not give the state to which the man belonged. Brent referred to a 25 Oct. 1805 State Department notice and list of 271 “persons, representing themselves to be American seamen, impressed and detained in the British service for want of documents to prove their citizenship. As the former places of residence of these men are unknown at the department of state, their friends are in this manner, requested to procure proof of their citizenship, with descriptions of their persons, and forward the same to the secretary of state” that was published in a number of newspapers (DNA: RG 59, Preliminary Inventory 15, entry 929, Misc. Correspondence with Collectors of Customs regarding Impressed Seamen, 1796–1814, box 12; Philadelphia Aurora General Advertiser, 29 Oct. 1805).
        